                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


ALFRED S. KING,

                       Plaintiff,

vs.                                                            Case No.: 2:18-cv-1792
                                                               JUDGE GEORGE C. SMITH
                                                               Magistrate Judge Vascura

CARL BOWEN, et al.,

                       Defendants.


                                              ORDER

       On January 14, 2019, the United States Magistrate Judge issued an Order and Report and

Recommendation recommending that Plaintiff’s Motion for Leave to Proceed In Forma Pauperis

be granted and that Plaintiff’s Complaint be dismissed for failure to state a claim upon which

relief can be granted. (See Order and Report and Recommendation, Doc. 3). The parties were

advised of their right to object to the Order and Report and Recommendation. This matter is

now before the Court on Plaintiff’s Objections to the Order and Report and Recommendation.

(See Doc. 4). The Court will consider the matter de novo. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

       Plaintiff merely restates the same allegations made in his Complaint. As the Magistrate

Judge correctly concluded, Plaintiff’s conclusory allegations of unconstitutional conduct are

insufficient to maintain this case. Further, Plaintiff does not satisfy the diversity jurisdiction

requirements. He has failed to state sufficient grounds to review the Magistrate Judge’s well-

reasoned Order and Report and Recommendation. Plaintiff’s general objections are not
sufficient to preserve any issues for review, and “[a] general objection to the entirety of the

magistrate’s report has the same effects as would a failure to objection.” Howard v. Sec’y of

H.H.S., 932 F.2d 505, 509 (6th Cir. 1991).

       To the extent Plaintiff has requested in his objections to amend his Complaint, the Court

finds that any amendment would be futile and therefore denied. Plaintiff has also asked the

Court to take Judicial Notice of the Franklin County records, however, the records do not correct

the deficiencies in Plaintiff’s Complaint. Therefore, for the reasons stated in detail in the Order

and Report and Recommendation, this Court finds that Plaintiff’s Objections are without merit

and are hereby OVERRULED.

       The Order and Report and Recommendation, Document 3, is hereby ADOPTED and

AFFIRMED. Plaintiff’s Complaint is hereby dismissed without prejudice.

       The Clerk shall remove Documents 3 and 4 from the Court’s pending motions list. The

Clerk shall terminate this case.

               IT IS SO ORDERED.

                                                      /s/ George C. Smith__________________
                                                      GEORGE C. SMITH, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                  2
